 

Case 1:21-cv-01445-GBD Document18 Filed 06/29/21 Page1of1

a Sate

SUSAR Tie,
Rea y

a AG

By eFile

 

 

June 29, 2021 | Carol A. DiPrinzio

Phone: 212.806.6273
cdiprinzio@stroock.com

ADE SO
Hon. George B. Daniels UN 80 20 a ORDERED
United States District Court The initial conf,
Southern District of New York June 3 erence on

0, 2021 at 9:30
500 Pearl Street a.m. Is Cancelled.

New York, NY 10007 Jey &. Dore

@EGRGRG. DANIELS
; ; UNITED'S. =
Re: Liat Many and Yaakov Many v. American Express Company,

Case No. 1:21-cv-01445-GBD

ATES DISTRICT JUDGE

Dear Judge Daniels:

We represent defendant American Express National Bank (“American Express”), erroneously
sued as American Express Company, in the above-referenced action. We write, together with
plaintiffs’ counsel, to propose the Civil Case Management Plan and Scheduling Order filed
herewith and agreed-to by the parties, for the Court’s review and consideration.

Additionally, and in light of the parties agreement to a proposed plan and schedule in this matter,
the parties jointly request that the conference currently scheduled for June 30, 2021 at 9:30 a.m.
before Your Honor be adjourned or cancelled. Counsel apologizes to the Court for the delay in
submitting this request to the Court.

Respectfully submitted,
/s/ Carol A. DiPrinzio

Carol A. DiPrinzio

cc: All Counsel of Record (via ECF)

STROOCK & STROOCK & LAVAN LLP New York «= Los Angeles » Miami + Washington, DC
180 Maiden Lane, New York, NY 10038-4982 * T. 212.806.5400 * F. 212.806.6006 + www.stroock.com

 

 
